Exhibit 10.9

MANITOWOC FOODSERVICE

SUPPLEMENTAL EXECUTIVE

RETIREMENT PLAN

Amended and Restated Through March 4, 2016



--------------------------------------------------------------------------------

Table of Contents

 

          Page  

ARTICLE 1

   PLAN PURPOSE      1   

ARTICLE 2

   DEFINITIONS      2   

ARTICLE 3

   ANNUAL CONTRIBUTION CREDIT      6   

ARTICLE 4

   ACCOUNT BALANCE      7   

ARTICLE 5

   BENEFIT ELIGIBILITY AND PAYMENT      8   

ARTICLE 6

   GENERAL PROVISIONS      11   

 

March 4, 2016    Foodservice SERP

 

i



--------------------------------------------------------------------------------

Manitowoc Foodservice

Supplemental Executive Retirement Plan

This Supplemental Executive Retirement Plan (this “Plan”) of Manitowoc
Foodservice, Inc. (the “Company”) was formed as a result of a spin-off and
transfer of the liabilities, effective January 1, 2016, from the Supplemental
Executive Retirement Plan (the “ParentCo Plan”) of The Manitowoc Company, Inc.
(“ParentCo”) attributable to the benefits accrued for Transferred Participants
under the ParentCo Plan. This Plan is a continuation of and a successor plan to
the ParentCo Plan solely with respect to such Transferred Participants.
Effective as of the Split Date, the Transferred Participants shall cease to be
participants in the ParentCo Plan and shall become participants under this Plan
(“Participants”), and the terms of this Plan will govern the benefits accrued by
Transferred Participants under the ParentCo Plan prior to the Split Date. Any
election, waiver, consent, or designation made under the ParentCo Plan prior to
the Split Date that was recognized as valid by the ParentCo Plan immediately
prior to the Split Date will be recognized by this Plan as a valid election,
waiver, consent, or designation, as applicable.

ARTICLE 1

Plan Purpose

The purpose of this Plan is to attract and retain Transferred Participants by
supplementing their retirement income. No additional Participants will be added
to the Plan.

This Plan is an unfunded target benefit plan. A target benefit plan is similar
to a defined contribution plan. An annual contribution credit is calculated for
each Participant as a level percent of pay. Such accumulated Annual Contribution
Credit, accumulated at the Plan’s assumed rate of investment return, is expected
to fund a life annuity in an amount equal to a target benefit payable as a life
annuity under assumptions defined in this Plan. A Participant’s benefit is the
Account Balance maintained for a Participant by the Company. Distributions from
this Plan shall be processed as set forth in Article 5.

The Plan is hereby amended and restated to reflect the requirements of Code
Section 409A as of January 1, 2005, the Company’s good faith compliance with
Code Section 409A

 

March 4, 2016    Foodservice SERP

 

1 of 14



--------------------------------------------------------------------------------

between October 3, 2004 and December 31, 2008 and other interim Plan amendments.
All benefits that were earned and vested on or before December 31, 2004 are
“grandfathered” within the meaning of IRS Notice 2005-1 and any provision in
this restated Plan document that would otherwise cause such grandfathered
amounts to be “materially modified” at anytime after October 3, 2004 shall be
deemed amended or deleted to the extent necessary to ensure that those amounts
do not become subject to Code Section 409A.

Effective January 1, 2016, the Plan was bifurcated and split into two separate
Plans, this Plan and a corresponding Plan adopted by The Manitowoc Company, Inc.
This Plan is intended for individuals who first provide services to the Company
on or after January 1, 2016 and individuals who both (1) participated in the
Plan before January 1, 2016; and (2) whose account balance under The Manitowoc
Company, Inc. 401(k) Retirement Plan was transferred (or whose account balance
would have been transferred if such an account existed) to the Manitowoc FSG
U.S. Holding, LLC 401(k) Retirement Plan on or about January 1, 2016. Other
individuals who provide services to The Manitowoc Company, Inc. will not
participate in this Plan on and after January 1, 2016.

ARTICLE 2

Definitions

 

2.1. “Account Balance” is an account maintained for each Participant which
reflects the accumulation of the Annual Contribution Credits and the Investment
Credits earned under the Plan.

 

2.2. “Actuarial Equivalent” shall mean a single payment or a series of payments
that have the same value as another single payment or series of payments. For
purposes of this Plan, any Actuarial Equivalence for payments made shall reflect
a 9.0% interest rate and life annuity values shall reflect mortality based upon
the 1994 Uninsured Pensioners Mortality Table.

 

2.3. “Actuary” is an enrolled actuary hired by the Plan Administrator to
calculate the Annual Contribution Credit under the Plan.

 

2.4. “Administrator” shall mean the Plan’s administrator, as defined in Article
6.

 

March 4, 2016    Foodservice SERP

 

2 of 14



--------------------------------------------------------------------------------

2.5. “Annual Contribution Credit” is the amount calculated under Article 3 and
credited to each Participant’s Account Balance.

 

2.6. “Board” refers to the Board of Directors of Manitowoc Foodservice, Inc.

 

2.7. “Change in Control” means: (a) the acquisition by any individual, entity or
group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934) of the ownership of 25% or more of either (i) the then
outstanding shares of common stock of the Company or (ii) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors; (b) a change in the majority of the
Board; or (d) a major corporate transaction, such as a merger, sale of
substantially all of the Company’s assets or a liquidation, which results in a
change in the majority of the Board or a majority of stockholders. For
Non-Grandfathered Accounts, a “Change of Control” means the first event that
would be a “Change of Control” under the preceding definition and which would
also satisfy the requirements of Code Section 409A(a)(2)(A)(v). The separation
of The Manitowoc Company, Inc.’s Cranes and Foodservice businesses is not a
Change in Control for purposes of this Plan.

 

2.8. “Code” means the Internal Revenue Code of 1986, as interpreted by
regulations and rulings issued pursuant thereto, all as amended and in effect
from time to time.

 

2.9. “Company” shall mean Manitowoc Foodservice, Inc. and its successors. For
the period between January 1, 2016 and the effective date that this section was
amended on or about March 4, 2016, Company referred to Manitowoc FSG U.S.
Holding, LLC and its parent organization, The Manitowoc Company, Inc. For any
period prior to January 1, 2016, Company refers to The Manitowoc Company, Inc.
Manitowoc Foodservice, Inc. is a successor to FSG U.S. Holdings, LLC, which was
a successor to The Manitowoc Company, Inc.

 

2.10.

“Compensation” shall mean, for any Plan Year, a Participant’s regular base
salary established by the Company as of December 31 (including elective
deferrals that are excluded from gross income and are payable to a plan
described in Section 401(k) or

 

March 4, 2016    Foodservice SERP

 

3 of 14



--------------------------------------------------------------------------------

  Section 125 of the Internal Revenue Code) plus actual bonus awards earned for
the Plan Year. Compensation shall not include commissions, the value of fringe
benefits and other special awards or payments. Compensation shall be determined
taking into account the Participant’s base salary and actual bonus awards from
ParentCo that were considered “Compensation” under the terms of the ParentCo
Plan prior to the Split Date, as well as Compensation from the Company and its
affiliates.

 

2.11. “Final Average Compensation Target” shall mean the average of the
Participant’s projected Compensation for the five consecutive calendar year
period when the Participant receives or is projected to receive his highest
average Compensation prior to the Participant’s Target Retirement Date.
Projected Compensation will be determined by increasing the current Compensation
for each year in the future by 6.0%, compounded annually, until the Plan Year
preceding the Participant’s Target Retirement Date. To the extent that a
Participant works past his Target Retirement Date, his Final Average
Compensation Target will continue to be adjusted for increases in Compensation
after the Target Retirement Date.

 

2.12. “Grandfathered Account” refers to all or any part of a Participant’s
Account Balance that was earned and fully vested as of December 31, 2004,
calculated based upon the terms of the Plan in effect on October 3, 2004. If, at
any time, this Plan, any agreement, any form or any other administrative policy
is amended or interpreted to cause a “material modification” that would cause a
Grandfathered Account to be subject to Code Section 409A, such amendment,
interpretation or change shall be deemed amended or modified to the extent that
no Grandfathered Amount will be subject to Code Section 409A. If necessary to
avoid the application of Code Section 409A or to provide guidance as the result
of the application of the preceding provisions, the terms of the Plan, as in
effect on October 3, 2004, shall apply to all Grandfathered Accounts.

 

2.13. “Investment Credit” is the annual increase in a Participant’s Account
Balance on December 31 equal to 9.0% of the Account Balance as of January 1 of
the same Plan Year.

 

March 4, 2016    Foodservice SERP

 

4 of 14



--------------------------------------------------------------------------------

2.14. “Non-Grandfathered Account” refers to all or any part of a Participant’s
Account Balance that was not earned and fully vested as of December 31, 2004,
according to the terms of the Plan in effect on October 3, 2004.
Non-Grandfathered Accounts are subject to Code Section 409A and the provisions
of this Plan shall be interpreted and applied with the intent to ensure that no
benefits are subject to taxation before the date when such benefits are paid to
a Participant or Beneficiary. Nothing in this Plan, any agreement, any form or
related document shall be construed or interpreted as a guarantee of any
particular tax consequences.

 

2.15. “Normal Retirement Date” is the first day of the month following age 65.

 

2.16. “Plan” means this Manitowoc Foodservice Supplemental Executive Retirement
Plan. Prior to January 1, 2016, the Plan was known as The Manitowoc Company,
Inc. Supplemental Executive Retirement Plan.

 

2.17. “Plan Year” shall be the calendar year.

 

2.18. “Substantial Employment Change” shall mean following a Change in Control:
(a) a Participant’s employment is terminated without cause; (b) a negative,
fundamental or material change is made in a Participant’s duties or
responsibilities; (c) a Participant’s salary or other material compensation or
benefits are reduced and such decrease is not related to Company or individual
performance; (d) a Participant is required to materially relocate his or her
residence or principal office location against his or her will; or (e) a
Participant is not offered a comparable position with a successor entity.

 

2.19.

“Target Retirement Benefit” is fifty-five percent (55%) of a Participant’s Final
Average Compensation Target. For any executive who becomes a Participant after
December 31, 2008 and whose projected total service at his Target Retirement
Date is less than 25 years, his Target Retirement Benefit will be 55% of the
Participant’s Final Average Compensation Target times the Participant’s
projected total service with the Company at his Target Retirement Date divided
by 25. If a Participant whose Target Retirement Benefit was reduced under the
preceding provision works past his Target Retirement Date, then his Target
Retirement Benefit will be 55% of the Participant’s Final Average

 

March 4, 2016    Foodservice SERP

 

5 of 14



--------------------------------------------------------------------------------

  Compensation Target times the Participant’s actual years of service with the
Company, not to exceed a total of 25 actual and projected years, divided by 25.
Total service is all service as an employee of the Company and will be based
upon complete months and years of projected or actual service. If the Company
adopts any other employer-provided defined benefit retirement plan, the
actuarial equivalent of such benefit payable as a level life annuity will be
subtracted from the Target Retirement Benefit.

 

2.20. “Target Retirement Date” is the earlier of the Normal Retirement Date and
the first of the month following the date on which the Participant’s attained
age plus years of service with the Company equals 80. Attained age and years of
service will be calculated in years and complete months.

 

2.21. “Transferred Participant” is a Participant who was a participant in the
ParentCo Plan immediately prior to the Split Date and who was an executive
officer of the Company thereafter.

ARTICLE 3

Annual Contribution Credit

 

3.1. The Company shall have an Actuary calculate the Annual Contribution Credit
in accordance with this Article 3. Such Annual Contribution Credit shall be
credited to a Participant’s Account Balance as of December 31 of each Plan Year
prior to the Participant’s Target Retirement Date, provided the Participant is
an employee on December 31 of the Plan Year.

 

3.2. The Annual Contribution Credit shall be calculated at the end of each Plan
Year as follows:

 

  (a) Calculate the Target Retirement Benefit.

 

  (b) Calculate the lump sum Actuarial Equivalent of the Target Benefit payable
as a life annuity beginning at the Target Retirement Date.

 

  (c) Calculate the present value of the lump sum Actuarial Equivalent to the
Target Benefit for the Plan Year.

 

March 4, 2016    Foodservice SERP

 

6 of 14



--------------------------------------------------------------------------------

  (d) Calculate the Participant’s Account Balance as of December 31 of the Plan
Year after the Account Balance has been increased by the 9.0% Investment Credit.

 

  (e) The Annual Contribution Credit shall equal the annual amount required to
fund the difference in (c) and (d) by the Target Retirement Date assuming the
contribution increases 6.0% a year and earns 9.0% a year. In no event can the
Annual Contribution Credit be less than zero.

ARTICLE 4

Account Balance

The Administrator shall cause an Account Balance to be maintained for each Plan
Participant. As of the Effective Date, the Administrator shall credit to each
Transferred Participant’s Account Balance an opening balance equal to the total
amount credited to such Transferred Participant’s Account Balance under the
ParentCo Plan as of immediately prior to the Effective Date. On December 31 of
each Plan Year, the Account Balance at the beginning of the Plan Year will be
increased by a 9.0% interest credit. Following the Investment Credit the Account
Balance will be credited with the Annual Contribution Credit calculated for a
Participant. No Annual Contribution Credit will be provided if the Participant
has reached his or her Target Retirement Date. However, the Account Balance will
continue to be increased annually by the 9.0% Investment Credit. In addition,
the Account Balance will be reviewed periodically after the Target Retirement
Date to ensure that the Account Balance is not less than the Actuarial
Equivalent of the Target Retirement Benefit reflecting changes in Compensation
and actual service. If after the Target Retirement Date the Account Balance is
less than the Actuarial Equivalent of the Target Retirement Benefit the
Administrator will notify the Compensation Committee of the Board (the
“Compensation Committee”) of the shortfall and credit the Participant’s Account
Balance annually with the entire amount of such shortfall until the Account
Balance is at least Actuarially Equivalent to the Target Benefit.

 

March 4, 2016    Foodservice SERP

 

7 of 14



--------------------------------------------------------------------------------

ARTICLE 5

Benefit Eligibility and Payment

 

5.1. Voluntary Termination of Employment or Retirement. If a Participant
terminates employment or retires from the Company, the Participant is eligible
to receive his Account Balance.

 

5.2. Death. A Participant’s spouse will be the designated beneficiary under this
Plan. If the Participant is not married, the Participant may designate anyone
else as his or her designated beneficiary. Such designated beneficiary will be
entitled to receive as a death benefit the Participant’s Account Balance.

 

5.3. Disability. If a Participant shall become permanently and totally disabled
the Participant will be eligible to receive his Account Balance. For
Non-Grandfathered Accounts, a disability will only include a situation that
would allow a distribution under Code Section 409A(a)(2)(A)(ii). Code Sections
409A(a)(2)(A)(ii) and 409A(a)(2)(C) provide that a Participant shall be
considered “disabled” only when he or she: (a) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months; or (b) is, by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or can be expected to last for a continuous period of not
less than 12 months, receiving income replacement benefits for a period of not
less than 3 months under an accident and health plan covering employees of the
Employer. Except as noted above with respect to Non-Grandfathered Accounts, the
Administrator will have the authority to determine if the Participant is totally
and permanently disabled. The Administrator shall have the right to request any
information the Administrator deems necessary so as to determine if the if
Participant is permanently and totally disabled. The Participant must submit the
information requested by the Administrator in order to be eligible for a
distribution.

 

5.4. Payment of Benefits.

 

  (a) If the Participant or the designated survivor of a Participant is entitled
to a Grandfathered Account, it shall be paid in a single lump sum within 60 days
following termination of employment, death or disability.

 

March 4, 2016    Foodservice SERP

 

8 of 14



--------------------------------------------------------------------------------

  (b) With respect to Non-Grandfathered Accounts: (i) a distribution shall be
made (or commence, in the case of amounts as to which installments have been
elected in accordance with Section 5.4(c)) as a result of a termination of
employment or service within 60 days of such termination if such termination is
also a separation from service within the meaning of Code Section 409A(2)(a)(1)
(“Separation”); provided that (ii) to the extent that the Participant is a “key
employee,” as defined in Code Section 416(i), a distribution from any
Non-Grandfathered Account that is made as a result of a Separation may not
commence until at least 6 months after such Separation. Distributions following
death or disability will be made in a single lump sum within 60 days.

 

  (c) In lieu of a single payment the Participant may elect to receive his
Account Balance over a fixed number of years not to exceed 10 years. To the
extent that all or any portion of a Participant’s Account Balance is paid in
installments, each payment will equal the Account Balance divided by the
remaining number of years elected for payment. During this payout period the
Account Balance will continue to be credited with a 9.0% Investment Credit for
each year adjusting for the timing of the payments made.

 

  (i) With respect to Grandfathered Accounts, a Participant may make such an
election at any time prior to the first day of the calendar year when payments
commence.

 

  (ii) With respect to Non-Grandfathered Accounts, a Participant shall receive
his Non-Grandfathered Accounts in a lump sum except to the extent that, prior to
the first day of the calendar year in which the services to which any portion of
such Non-Grandfathered Accounts relate were provided, the Participant made an
irrevocable election to receive such portion over a fixed number of years not to
exceed 10 years.

 

March 4, 2016    Foodservice SERP

 

9 of 14



--------------------------------------------------------------------------------

5.5. Change in Control. If a Participant experiences a Substantial Employment
Change following a Change in Control, the Participant’s Account Balance will be
immediately increased so that the Account Balance is not less than the lump sum
Actuarial Equivalent of the present value of the Target Retirement Benefit. The
Participant will receive a distribution of his or her revised Account Balance
upon termination, death or disability on the same basis as any other
Participant.

 

5.6. Termination for Cause. Notwithstanding anything in this Plan to the
contrary, if the Company terminates a Participant’s employment for Cause, then
the Company shall have no obligation to such Participant or his or her spouse
pursuant to this Plan, and no payments of any kind shall thereafter be made by
the Company to the Participant hereunder.

For purposes of the foregoing, “Cause” means:

 

  (a) any act or acts of the Participant constituting a felony (or its
equivalent) under the laws of the United States, any state thereof or any
foreign jurisdiction;

 

  (b) any material breach, as determined by the Company, by the Participant of
any employment agreement with the Company or the policies of the Company or any
of its subsidiaries or the willful and persistent (after written notice to the
Participant) failure or refusal, as determined by the Company, of the
Participant to perform his duties or employment or comply with any lawful
directives of the Board.

 

  (c) Conduct which the Company determines amounts to gross neglect, willful
misconduct or dishonesty; or

 

  (d) Any misappropriation of material property of the Company by the
Participant or any misappropriation of a corporate or business opportunity of
the Company by the Participant, all as determined by the Company.

 

March 4, 2016    Foodservice SERP

 

10 of 14



--------------------------------------------------------------------------------

ARTICLE 6

General Provisions

 

6.1. Administration. The Administrator of the Plan shall be the Company, which
shall be the named fiduciary responsible for the administration of the Plan. The
Vice President Employee of Human Resources of The Manitowoc Company, Inc. or his
delegate shall perform the responsibilities for the Administrator. All decisions
and determinations made by the Administrator, the Compensation Committee or
their delegates pursuant to their duties and powers described in the Plan shall
be conclusive and binding upon all parties, The Administrator, the Compensation
Committee and their delegates shall have sole discretion in carrying out their
responsibilities. Notwithstanding anything to the contrary herein, the
Compensation Committee shall have responsibility for making decisions regarding
the compensation of executive officers of the Company to the extent contemplated
by its charter or required by applicable regulations.

 

6.2. Claims.

 

  (a) A Participant or the designated survivor of a Participant shall make an
application for benefits to the Administrator.

 

  (b) In the event that the Administrator denies, in whole or part, a claim for
benefits by a Participant or his designated survivor, the Administrator shall
furnish notice of the denial to the claimant, setting forth:

 

  (1) the specific reasons for the denial,

 

  (2) specific reference to the pertinent Plan provisions on which the denial is
based,

 

  (3) a description of any additional information necessary for the claimant to
perfect the claim and an explanation of why such information is necessary, and

 

  (4) appropriate information as to the steps to be taken if the claimant wishes
to submit his claim for review.

 

March 4, 2016    Foodservice SERP

 

11 of 14



--------------------------------------------------------------------------------

Such notice shall be forwarded to the claimant within 90 days of the
Administrator’s receipt of the claim; provided, however, that in special
circumstances the Administrator may extend the response period for up to an
additional 90 days, in which event it shall notify the claimant in writing of
the extension and shall specify the reason or reasons for the extension.

 

6.3. Payment to Guardian. If an amount is payable under this Plan to a minor or
a person declared incompetent or to a person incapable of handling the
disposition of property, the Administrator may direct payment of such amount to
the guardian, legal representative or person having the care and custody of such
minor or incompetent person. The Administrator may require proof of
incompetency, minority, incapacity or guardianship as it may deem appropriate
prior to the distribution of the amount. Such distribution shall completely
discharge the Company from all liability with respect to such amount.

 

6.4. Withholding, Payroll Taxes. A Company shall withhold from payments made
under the Plan any taxes required to be withheld from a Participant’s wages for
the federal or any state or local government.

 

6.5. Source of Funds. This Plan shall be unfunded, and payment of benefits
hereunder shall be made from the general assets of the Company. Any such asset
that may be set aside, earmarked or identified as being intended for the
provision of benefits hereunder shall remain an asset of the Company and shall
be subject to the claims of its general creditors. Each Participant shall be a
general creditor of the Company to the extent of the value of his benefit
accrued hereunder, but he shall have no right, title, or interest in any
specific asset that the Company may set aside or designate as intended to be
applied to the payment of benefits under this Plan. The Company’s obligation
under the Plan shall be merely that of an unfunded and unsecured promise of the
Company to pay money in the future.

 

6.6.

Nonalienation of Benefits. Except as hereinafter provided with respect to
marital disputes, none of the benefits or rights of a Participant or any
beneficiary of a Participant shall be subject to the claim of any creditor, and
in particular, to the fullest extent permitted by law, all such benefits and
rights shall be free from attachment, garnishment

 

March 4, 2016    Foodservice SERP

 

12 of 14



--------------------------------------------------------------------------------

  or any other legal or equitable process available to any creditor of the
Participant and the beneficiary. Neither the Participant nor the beneficiary
shall have the right to alienate, anticipate, commute, pledge, encumber, or
assign any of the benefit or payments which he may expect to receive,
contingency or otherwise, under this Plan, except insofar as the form in which
benefits are paid under Article 4 involves the Participant’s designation of a
beneficiary to received payments after the Participant’s death. In cases of
marital dispute, the Administrator will observe the terms of the Plan unless and
until ordered to do otherwise by a state or federal court. As a condition of
participation, a Participant agrees to hold the Company harmless from any harm
that arises out of the Company’s obeying the final order of any state or federal
court, whether such order effects a judgment of such court or is issued to
enforce a judgment or order of another court.

 

6.7. Amendment and Termination.

 

  (a) The Company reserves the right to amend this Plan at any time and from
time to time in any fashion and to terminate it at will, by or pursuant to
action of the Board or other governing body. The Company reserves the right to
terminate its participation in this Plan at any time, by or pursuant to action
of its Board or other governing body.

 

  (b) No amendment or termination of the Plan shall (without the Participant’s
or beneficiary’s consent) alter the Participant’s right to monthly payments that
have commenced prior to the effective date of such termination or amendment. The
Company specifically reserves the right to terminate or amend this Plan to
eliminate the right of any Participant to receive payment hereunder prior to the
time when payments are in pay status under this Plan. Notwithstanding the above,
if the Company is liquidated, the Administrator shall have the right to
determine any amounts payable to a Participant or a beneficiary and to cause the
amount so determined to be paid in one or more installments or upon such other
terms and conditions and at such other time as the Administrator determines to
be just and equitable.

 

6.8. No Contract of Employment. Nothing contained herein shall be construed as
conferring upon any person the right to be employed or continue in the employ of
the Company.

 

March 4, 2016    Foodservice SERP

 

13 of 14



--------------------------------------------------------------------------------

6.9. Applicable Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Delaware.

 

6.10. Successors. The provisions of this Plan shall bind and inure to the
benefit of each Company and its successors and assigns. The term successors as
used herein shall include any corporate or other business entity which shall,
whether by merger, consolidation, purchase or otherwise acquire all or
substantially all of the business and assets of the Company, and successors of
any such corporation or other business entity

 

6.11. 409A Compliance. To the extent applicable, the Company intends that this
Plan and any payments or benefits due hereunder comply with the provisions of
Code Section 409A. This Plan shall be administered by the Company in a manner
consistent with this intent, and any provision that would cause this Plan to
fail to satisfy Code Section 409A shall have no force or effect until amended to
comply with Code Section 409A (which amendment may be retroactive to the extent
permitted by Code Section 409A).

IN WITNESS WHEREOF, and as evidence to the adoption of the foregoing Plan, the
Company has caused the same to be executed by its duly authorized
representative.

 

MANITOWOC FOODSERVICE, INC. By:  

/s/ Daniel Glezer

Name:   Daniel Glezer Title:   Director of Talent, Compensation and Benefits
Date:   March 4, 2016

 

March 4, 2016    Foodservice SERP

 

14 of 14



--------------------------------------------------------------------------------

Supplemental Executive Retirement Plan

For Manitowoc Foodservice Employees

Appendix A

As of March 4, 2016, the following employees and former employees are
Participants in the Supplemental Executive Retirement Plan for Manitowoc
Foodservice Employees

Maurice Jones

 

March 4, 2016    Foodservice SERP

 